Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not disclose or suggest a driver interface including an adaptor including a drive transmission member rotatably provided therein, the driver interface provided to a robot arm to which a housing of a surgical instrument is attached with the adaptor interposed between the driver interface and the surgical instrument, the driver interface including an engagement member having a first engagement portion, a corresponding second engagement portion of the drive transmission member, an actuator, a detection member, a sensor, in combination with the other claimed elements. The closest prior art includes Parihar et al. (US 2013/0211397A1) which discloses a driver interface, an adaptor and a housing of a surgical instrument, however, Parihar does not disclose that the adaptor is disposed between the driver interface and the surgical instrument (Fig. 13; [0134, 0135, 0143]).
Regarding claim 3, the prior art of record does not disclose or suggest a driver interface including a robot arm, an engagement protrusion of an engagement member having a first engagement protrusion and a second engagement protrusion, a corresponding engagement recess provided at a drive transmission member of an adaptor, an actuator, a detection member including a contact section arranged between the first and second engagement protrusions and movable with respect to the engagement member, a sensor, in combination with the other claimed elements.
Regarding claim 15, the prior art of record does not disclose or suggest a robotic surgical apparatus including an adaptor including a drive transmission member rotatably provided therein, a robotic arm having a driver interface to which a housing of a surgical instrument is attached with the adaptor interposed between the driver interface and the surgical instrument, the drive transmission member including a second engagement portion, the driver interface including an engagement member having a first engagement portion corresponding to the second engagement portion of the drive transmission member, an actuator, a detection member, a sensor, in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771